United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2150
                                    ___________

Phasung Lu Baccam,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Sheriff Keith Ferguson, Benton County, *
Arkansas,                              * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                 ___________

                              Submitted: September 1, 2011
                                 Filed: September 7, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Phasung Baccam appeals from the magistrate judge’s1 order denying his request
for appointed counsel in his 42 U.S.C. § 1983 action. Because the parties did not
consent to the jurisdiction of the magistrate judge, cf. 28 U.S.C. § 636(c) (upon
consent of parties, magistrate may conduct any or all proceedings in civil matter and
order entry of judgment in the case); Gleason v. Sec’y of Health & Human Servs., 777
F.2d 1324, 1324 (8th Cir. 1985) (magistrate’s decision is final and directly appealable


      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas.
if issued under authority of § 636(c); § 636(c) requires clear and unambiguous
statement in record of both parties’ consent to magistrate’s jurisdiction), Baccam is
required to seek review of the order in the district court before this court has
jurisdiction over an appeal. See Fed. R. Civ. P. 72 (party may within 10 days serve
and file with district court written objections to nondispositive and dispositive matters
decided by magistrate; if objection to nondispositive order is not timely made, party
may not thereafter assign as error defect in magistrate’s order); LeGear v. Thalacker,
46 F.3d 36, 36-37 (8th Cir. 1995) (per curiam) (magistrate’s decision issued absent
consent requires initial review by district court; dismissing for lack of jurisdiction
appeal of magistrate’s denial of motion to reopen); see also United States v. Gonzalez-
Ramirez, 350 F.3d 731, 733 (8th Cir. 2003) (expressing “concerns” that plaintiff’s
inaction in district court resulted in waiver of right to appeal magistrate’s
nondispositive order denying motion pursuant to Rule 72(a)).

      Accordingly, this appeal is dismissed for lack of jurisdiction.
                      ______________________________




                                           -2-